Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “connection means” as claimed in claims 11 and 13 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 13 and 14  recite the limitation "said cross leg members" in lines 1, 2, 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation a leg member in lines 9 and 10.  The examiner is not sure whether those are the same leg members as claimed in line 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (2,865,436) in view of Wachsmann (3,708,204).
Regarding claims 1 and 13, Thorne discloses a tensioned-stabilized, flexible seating system for furniture, comprising: a plurality of side rails 14; a flexible seat material 22, 24, 30, said side rails supporting said seat material, said flexible seat material being resilient and deformable; said flexible seat material being a removable sleeve being pulled over (figure 3 and 4 discloses the sleeve over rails) and attached to said cross rails 10, 12, 14 and side rails from one said cross rail to another said cross rail; and said flexible seat material alone compressing said side rails and cross rails, tensioning and stabilizing (the rubber material provides tension and stabilization).
However, Thorne fails to disclose said side rails having forward and rear sections; a plurality of cross rails, each said cross rail having leg members on opposite ends; said cross rail leg members being angled outwardly and upwardly from said cross rail; each said side rail forward section being inserted into a leg member of one said cross rail, and each said side rail rear section being inserted into a leg member of another said cross rail; said side rails being angled outwardly and upwardly from said cross rails; said side rails when inserted into said cross rails together forming a non-rigid and unstable frame assembly; said unstable frame assembly allowing an undesirable rotational change in alignment of said frame assembly upon application of pressure forces.
Wachsmann discloses said side rails 14 (figures 2 and 6) having forward and rear sections; a plurality of cross rails 10, each said cross rail having leg members 14’ on opposite ends; said cross rail leg members being angled outwardly and upwardly from said cross rail; said side rails being inserted into said cross rails with male-female connection means (via the insert member 16) at their respective opposite ends, each said side rail forward section being inserted (via the insert member 16) into a leg member of one said cross rail, and each said side rail rear section being inserted (via the insert member 16)  into a leg member of another said cross rail; said side rails being angled outwardly and upwardly from said cross rails; said side rails when inserted into said cross rails together forming a non-rigid and unstable frame assembly (hollow tubular materials provides flexibility thus making it unstable); said unstable frame assembly allowing an undesirable rotational change in alignment of said frame assembly upon application of pressure forces (the invention discloses all the structural limitations, therefore well capable of perform similar functions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wachsmann and use the side rails, cross rails with leg members in the invention of Thorne because it allows the invention to be easily disassembled in compact state for mobility and storage.
Regarding claim 2, Thorne discloses said flexible seat material 22, 24, 30 being in moveable engagement with said side rails.
Regarding claim 3, Thorne discloses said flexible seat material is a textile sleeve 24 having an open end (figure 4 shows the frame through the open end), said textile sleeve being pulled over said cross rails and said side rails in sliding engagement.
Regarding claims 7, 8 and 15, Thorne discloses said side rails being shaped to define the profile of furniture.
Regarding claims 9 and 10, Thorne discloses in figure 1 said side rails having central sections interposed said forward 11 and rear sections 13; said forward sections being lower than said rear sections; and said central sections defining the profile of said furniture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Thorne’s figure 1 and in use it to create a furniture with backrest thus providing additional comfort.
Regarding claim 11, Thorne discloses said side rails being inserted into said cross rails with male-female connection means (insert 16 works as male and the opening works as a female connection) in said side rails and said cross rails leg members at their respective opposite ends.
Regarding claim 12, Thorne discloses said frame assembly (figure 1) having no additional support cross bars, pipes or hardware, and is solely assembled utilizing said side rails, said cross rails and said flexible seat material, and tensioned thereby.
Regarding claim 14, Thorne discloses said male-female connection means being receiving sockets at the ends of said side rails, and male insertion members at the ends of said cross rails leg members (insert 16 works as male and the opening works as a female connection).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Waschmann as applied to claim 2 above, and further in view of Lo (6,517,161).
Regarding claim 4, Lo discloses said flexible seat material is a net having an open end, said net being pulled over said cross rails and said side rails in sliding engagement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Lo in the invention of Thorne as modified because it is simple, lightweight and inexpensive. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636